DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Currently, the claimed invention does not match the title of the invention, the current title being, “Method of Making a Primer Insert for Use in Polymer Ammunition”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,876,822 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1  of the ‘822 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,859,352 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 2  of the ‘352 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,108 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1  of the ‘108 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,845,169 B2.  Although the claims at issue are claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘169 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,704,877 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 12 of the ‘877 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1  of the ‘876 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,871 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘871 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,870 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claim 1 of the ‘870 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,677,573 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 of the ‘573 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,591,260 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and .
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,466,021 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application are anticipated by of obvious in view of claim 1 of the ‘021 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,458,762 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 2 of the ‘762 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,429,156 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1  of the ‘156 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,415,943 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘943 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,582 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1of the ‘582 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,365,074 B2.  Although the claims at issue are claim 20 of the instant application are anticipated by of obvious in view of claim 1  of the ‘074 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,359,262 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 20 of the ‘262 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,274,293 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘293 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,254,096 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claim 1 of the ‘096 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,240,905 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 7 of the ‘905 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9 of U.S. Patent No. 10,234,249 B2.  claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1, 3 and 9 of the ‘249 patent.
Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,101,140 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘140 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,101,136 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20  of the instant application are anticipated by of obvious in view of claim 1 of the ‘136 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,054,413 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘413 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,048,050 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘050 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,041,771 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1 and 18 of the ‘771 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22 and 24 of U.S. Patent No. 9,885,551 B2.  claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1, 21, 22 and 24  of the ‘551 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13-15 15 of U.S. Patent No. 9,835,423 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 of the instant application are anticipated by of obvious in view of claims 1, 4 and 13-15 of the ‘423 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,551,557 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘557 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,631,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘907 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,518,810 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application are anticipated by of obvious in view of claim 1 of the ‘810 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,345,088 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘088 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,731,957 B1claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘957 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,880 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘880 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,879 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘879 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,872 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘872 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,578,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘409 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,571,231 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘231 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,571,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘230 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,571,229 B2. Although the claims at issue are claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘229 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,571,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘228 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,488,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘165 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,480,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘912 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,480,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘911 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,466,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘020 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,927,219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘219 patent.

Response to Arguments
The non-statutory double patenting rejections presented in the non-final rejection mailed on 02/04/2021 have been repeated pending the filing of the appropriate terminal disclaimer.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
“…a groove positioned around the primer flash hole in the primer recess...", in combination with the other structure recited in independent claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641